DETAILED ACTION
Applicant’s amendment filed 2/4/2021 has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 recite the limitation "the AMS".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brocious (20190065731), and further in view of Rougier (20180310174).
Regarding claims 1, 11, and 17, Brocious teaches A method comprising:/ A non-transitory computer-readable memory storing a plurality of instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:/ An access management system comprising: one or more processors; and a memory coupled to the one or more processors, the memory storing a plurality of instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising (abstract, par.69-72):
receiving, by an access management system (AMS), during a session established for a username, an access request from a client application, the access request identifying a resource to be accessed (par.21-23, 54-56);
extracting, by the AMS, a session cookie from the access request, the session cookie comprising information identifying the session; determining, by the AMS using the session cookie, whether the session is valid (par.54-57); 
controlling, by the AMS, access to the resource by the client application based upon outcomes of the determining whether the session is valid (par.16-19, 22-24, 53-60).
Brocious does not expressly disclose, however, Rougier teaches extracting, by the AMS, a first time-based one-time password (TOTP) from the access request, the first TOTP being generated by the client application as a function of: (i) a shared key comprising at least a user credential-based key, and (ii) a local time of a client device running the client application; generating, by the AMS, a second TOTP as a function of: (i) the shared key, and (ii) a local time of the AMS:determining, by the AMS, whether the first TOTP matches the second TOTP; and controlling, by the AMS, access to the resource by the client application based upon outcomes of the determining whether the session is valid and the determining whether the first TOTP matches the second TOTP (par.30-34, 36-41, 50-58).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Brocious to use TOTPs as taught by Rougier.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect access to resources (Rougier, par.25-28).
Regarding claim 2, Brocious/Rougier teaches wherein the controlling of access to the resource by the client application comprises: granting access to the resource based on determining that the session is valid and that the first TOTP matches the second TOTP (Rougier, par.30-34, 36-41).
Regarding claim 3, Brocious/Rougier teaches wherein the user credential-based key is credential(s) supplied by a user to establish the session for the username (Rougier, par.29-30).
Regarding claim 4, Brocious/Rougier teaches wherein the shared key further comprises one or more additional keys (Rougier, abstract, par. 29-30, 44-47).
Regarding claim 5, Brocious/Rougier teaches wherein the local time of the client device and the local time of the AMS are synchronized based on the AMS knowing the skew between the local time of the client device and the local time of the AMS (Rougier, par.36-38).
Regarding claim 6, Brocious/Rougier teaches receiving, by the AMS, a second access request after the access request; and denying the second access request in response to determining, by the AMS, that the second access request does not include any TOTP (Rougier, par.36-38).
Regarding claims 7, 15, and 19, Brocious/Rougier teaches receiving, by the AMS prior to the access request, the key from the client application (Rougier, par.38-41).
Regarding claim 8, Brocious/Rougier teaches generating, by the AMS prior to the access request, the key in response to a successful authentication based on at least one user credential, the at least one user credential including the username, wherein the client application is configured to generate the key separately (Rougier, par.30-33).
Regarding claim 9, Brocious/Rougier teaches wherein the key is a cryptographic hash of one or more user credentials (Brocious, par.20-23, Rougier, par.24-26).
Regarding claim 10, Brocious/Rougier teaches wherein the first TOTP and the second TOTP are each generated using the key in combination with at least one additional parameter selected from the following: a Uniform Resource Locator (URL) associated with the resource, a cryptographic hash of the URL associated with the resource, the session cookie, and a cryptographic hash of the session cookie (Brocious, par.20-23, Rougier, par.24-26).
Regarding claims 16 and 20, Brocious/Rougier teaches wherein the key is a cryptographic hash of one or more user credentials, and wherein the first TOTP and the second TOTP are each generated 
Regarding claim 12, Brocious/Rougier teaches wherein the generating of the second TOTP is conditioned upon a determination that TOTP protection has been configured for the username (Rougier, par.29-30).
Regarding claim 13, Brocious/Rougier teaches wherein the determination that TOTP protection has been configured for the username is performed in connection with an earlier access request (Rougier, par.29-30).
Regarding claim 14, Brocious/Rougier teaches based on the determination that TOTP protection has been configured for the username, determining whether the access request includes any TOTP (Rougier, par.29-30).
Regarding claim 18, Brocious/Rougier teaches determining that TOTP protection has been configured for the username; and based on the determining that TOTP protection has been configured for the username, determining whether the access request includes any TOTP (Rougier, par.29-30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419